Ingraham, J. (concurring):
I concur with Mr. Justice O’Brien in the affirmance of this judgment. The only serious question seems to be as to the competency of the testimony of Rice as to what authority he had to employ the defendant. The testimony was taken under a commission upon interrogatories.
By the 4th interrogatory the witness was asked: “ If you say you were authorized to employ all the help in the dress goods department of plaintiffs, when were you so authorized ? State by whom you were so authorized, and with which one of the plaintiffs did you have the' conversation ? State fully.” This interrogatory was not objected to. If it was objectionable as to form, that objection should have been taken at the time the interrogatory was settled. Upon the trial counsel for the plaintiffs did not object to the interrogatories, but objected to the answer because it did not state the words of the employment. It seems to me that the answer was a direct response to the interrogatory that was not objected to. The witness was asked when he was authorized to employ the help in the dress goods department, and by whom and when he was so authorized, and with which one of the plaintiffs the witness had the conversation. To that he answered that Thomas Wanamaker, one of the plaintiffs, agreed that he was to employ all the help in the dress goods department; that Thomas Wanamaker in 1889 employed him as manager of the dress goods department and buyer therefor, and that among his duties as such manager of the dress goods department he was to employ all the help in the department. If this interrogatory was not objectionable, certainly the answer which was in direct response to it was pertinent. While the form of the interrogatory might have been objectionable in not calling for the conversation, that interrogatory not being objected to, I do not think it was error to admit the answer which directly answered it.
Turning to Mr. Wanamaker’s testimony, he states generally that Mr. Rice was employed as the buyer of the dress goods department; that Rice recommended, the defendant and told the witness that he could get him for §4,000, and the witness then told Rice that he would come at $4,000; that the defendant came and was put upon the roll at $4,000, and the witness never heard anything more regarding his compensation ; that he had engaged Rice prior to July *60first; that he had general charge of the dress goods department. Upon cross-examination he testified that nobody had any right to fix any terms except himself. He stated, however, that he did not have any interview with the defendant about the terms, that they had been settled ; that Mr. Rice gave instructions to him (defendant) ; everything was done through Mr. Rice; “ that is our custom.” Thus, while Mr. Wanamaker denied Rice’s statement as to the authority that he had received, neither of the witnesses attempted to recite the conversation at the time Rice was employed, and X think that the plaintiff failing to object to an interrogatory which asked for a conclusion of a conversation rather than for its exact terms, the admission of the answer in response to such an interrogatory which gave the conclusion asked for, instead of the conversation, was not an error which would justify a reversal of the judgment.